HALL, Judge.
Plaintiff sued her husband for separation from bed and board on grounds of abandonment and cruel treatment. The defendant husband denied plaintiff’s allegations, alleging plaintiff was responsible for their marital problems, and reconvened for a divorce on grounds of adultery alleged to have occurred several months after their separation.
After trial, in written reasons for judgment, the district court held plaintiff was entitled to a separation on the grounds of cruel treatment and further held the evidence insufficient to support defendant’s allegations of adultery. Judgment was rendered decreeing a legal separation and awarding plaintiff alimony and attorney’s fees. Defendant appealed, raising on appeal the sole issue of whether the evidence was sufficient to prove adultery on the part of the plaintiff wife.
The district court analyzed the issue as follows:
“The defendant alleged that on August 1, 1973 the plaintiff and an unidentified man, who was described as being ‘possibly from the State of Texas,’ entered the man’s tractor-truck that was equipped with a sleeper, closed the curtains thereon, and ‘were in a position to commit the act of adultery.’ The defendant called two private investigators who testified as to their surveillance of the plaintiff almost every night for about two weeks. They could find no other improper conduct by the plaintiff, and on this one occasion they could only report the two parties being in the truck under the previously mentioned circumstances for about thirty minutes. The plaintiff admitted being in the truck, but denied any adultery. The alleged corespondent also categorically denied adultery, and further stated that the curtain could not have been closed since part of it was missing at the time in question. It is noteworthy that the driver, at the time of the alleged adulterous act, had a previously acquired motel room at his disposal only a few feet away from the truck. The Court finds the evidence insufficient to meet defendant’s burden of proof as to adultery.”
*679It would serve no useful purpose in this appellate opinion to recite in any greater detail the evidence relating to the adultery issue or to review the well-settled jurisprudence relative to the burden of proof in adultery cases. This court’s review of the evidence leads us to the conclusion that the district court’s determination was entirely correct. Viewing the evidence in the light most favorable to defendant, it nevertheless falls short of establishing the alleged act of adultery.
For the reasons assigned, the judgment of the district court is affirmed, at appellant’s costs.
Affirmed.